Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
 	This application is in condition for allowance except for the following formal matters: 
 	In the Claims:
 	Claims 14 and 21 are objected to because of the following informalities:  
(3) Claim 14 recites “a diameter  of” at line 3 should be changed to “a diameter of”.
(4) Claim 21 recites “. 
 	Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Indication of Allowable Subject Matter
Claim 11 contain allowable subject matter because none of the prior art of record alone or in combination thereof shows or fairly suggests the claimed the first flow channel is surrounded by a hollow jacket for circulating cooling medium; the first flow channel and the hollow jacket for circulating the cooling medium are positioned upstream of the breaker screen.  

Examiner’s Comment
 	(1) Rassi et al. (US 8968816) discloses an extruder system having a cooker extruder, a die, an inlet and a breaker screen for forming dough discs 122 having a plurality of bumps (fig.5) after cutting. However, JPH0723761A (IDS) teaches a cooling die using water as a coolant is used in order to suppress foaming, swelling, and generation of air bubbles. However, the purpose of Rassi et al. is to construct a flakes with bubbles or bumps. JP ‘761A’s cooling method would suppress air bubbles or bumps that destroy the intended purpose of Rassi et al. Thus, there is no reason to further modify Rassi et al. by incorporate any a hollow jacket for circulating cooling medium surround the first flow channel. 






Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761